Citation Nr: 0926280	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for renal tubular dysfunction, claimed as due to VA 
outpatient medical treatment.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for chronic fatigue syndrome, claimed as due to VA 
outpatient medical treatment.

3.  Entitlement to an increased disability rating for 
residuals of left ankle sprain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from August 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The Board remanded 
this case in June 2006 and August 2008.  The Veteran 
testified before the Board at hearings held in November 2005 
and May 2009.  The individual who conducted the November 2005 
hearing is no longer employed by the Board, and the May 2009 
hearing was held at the Veteran's request in light of this 
circumstance.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Turning first to the claims for compensation pursuant to 
38 U.S.C.A. § 1151, in November 2007, the Veteran provided 
the RO (through the AMC) forms authorizing VA to obtain 
treatment records for him from the Barstow Home and from the 
High Desert Medical Center.  On the authorization forms the 
Veteran indicated that the High Desert Medical Center would 
have records since 1998 pertaining to his claimed chronic 
fatigue.  On the form for the Barstow Home, he indicated that 
the facility would have records for September 2006 to June 
2007 pertinent both to his claimed fatigue, and also for his 
claimed renal failure.  Notably, there is no indication 
either that the AMC attempted to obtain records from the 
above two facilities, or that records from the facilities are 
otherwise on file.  In order to ensure that VA's duty to 
assist the Veteran has been satisfied, the Board will remand 
the case to obtain records from the referenced facilities.  
See 38 U.S.C.A. § 5103A. 

Turning to the left ankle disorder, the Veteran contends that 
the evaluation currently assigned that disability does not 
accurately reflect the severity of the disorder.  

The Veteran's left ankle disorder is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  That code provides for a maximum schedular evaluation 
of 20 percent based on marked limitation of ankle motion.  
Higher ratings are available where there is ankylosis.  The 
Board notes historically that the Veteran underwent a closed 
reduction of a torn deltoid ligament in the left ankle during 
service.  Post-service X-ray studies have shown the presence 
of an old healed fracture at the left distal fibula.

At his May 2009 hearing, the Veteran testified that his ankle 
has worsened in severity since the last VA examination of the 
disorder in October 2006.  He provided specific examples of 
how the disorder had worsened, and additionally submitted 
copies of private medical records for January 2009 showing 
that he is under consideration for a fusion of the ankle.

Given that the Veteran has provided evidence that his left 
ankle disability has worsened in severity, and that based on 
the nature of the disorder other diagnostic codes providing 
for higher ratings are potentially applicable, see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5270, and 5284, the Board 
finds that additional VA examination of the left ankle 
disorder would be helpful in the adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
the Barstow Home and the High Desert 
Medical Center, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the Veteran, to include from the Barstow 
Home and the High Desert Medical Center, 
which have not been secured previously.  
In any event, the RO should obtain 
medical records for the Veteran from the 
San Diego, California, VA Medical Center 
and the Mission Valley VA Clinic in San 
Diego from February 2005 to the present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
severity of the Veteran's left ankle 
disability.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also indicate whether there is malunion 
or nonunion of the fibula.

The examiner should also address the 
impact of the left ankle disorder on the 
Veteran's employment.  The rationale for 
all opinions expressed should be 
explained.  The Veteran's claims files 
must be made available to the examiner.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  As to the increased 
rating issue, the RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

